Citation Nr: 0023307	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left ankle 
disability.  

2. Entitlement to service connection for a right ankle 
disability.  

3. Entitlement to service connection for a left knee 
disability.  

4. Entitlement to service connection for a right knee 
disability.  

5. Entitlement to a compensable rating for headaches.  

6. Entitlement to a 10 percent rating under 38 C.F.R. § 
3.324, based upon multiple, non-compensable service- 
connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1993 to 
April 1997.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a September 1997 rating 
decision, in which the RO denied the veteran service 
connection for a bilateral ankle disorder, bilateral knee 
disorder, as well as entitlement to a 10 percent rating under 
38 C.F.R. § 3.324, based upon multiple, non-compensable 
service-connected disabilities.  In addition, the RO granted 
the veteran service connection for alopecia as well as 
headaches, finding both disorders noncompensable, with 
effective dates from April 1997.  The veteran filed an NOD in 
November 1997, and the RO issued an SOC in February 1999.  
The veteran filed a substantive appeal in April 1999.  

The Board notes that with respect to the issue of alopecia, 
in a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in April 1999, the veteran noted, "As of today, I haven't 
had any more problems with the alopecia, but I would like the 
VA to continue this as a 0 percent evaluation."  Thus, the 
Board interprets the veteran's statement as a withdrawal of 
her appeal for a compensable rating for alopecia, and 
therefore this issue is no longer in appellate status.  

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. During a service medical examination in April 1997, the 
veteran complained of pain in her ankles and knees, but on 
clinical evaluation, there was no evidence of disease or a 
disorder.   

3. On VA examination in July 1997, the veteran was diagnosed 
with bilateral ankle and knee pain, without radiographic 
evidence of disease.  

4. The veteran has not submitted competent medical evidence 
of a current ankle or knee disability.  

5. The veteran's contention that she suffers from bilateral 
ankle or knee disabilities is not supported by medical 
evidence that would render the claim for service 
connection for those disabilities plausible under the law.  

6. The veteran has reported that her headaches are 
characterized by pain, nausea, and occasional vomiting, 
that they occur once to twice a month, and have resulted 
in occasional interference with her ability to work on 
occasion.  

7. The veteran's headaches are manifested by characteristic 
prostrating attacks averaging one in two months over 
several months.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for a bilateral ankle disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The veteran has not submitted a well-grounded claim for 
service connection for a bilateral knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

3. Resolving reasonable doubt in favor of the veteran, the 
criteria for an evaluation of 10 percent for headaches, 
effective from April 29, 1999, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.124a, Diagnostic Code 8100 (1999).  

4. The veteran is not entitled to a 10 percent rating for 
multiple noncompensable service-connected disabilities.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.324 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's service medical records reflects 
that in August 1991, she underwent a medical examination for 
purposes of enlistment in the U.S. Navy.  On clinical 
evaluation, no abnormalities of the musculoskeletal system 
were reported.  

During the course of the veteran's active service, in May 
1993, she sought treatment for bilateral ankle pain, the 
right worse than the left.  On clinical evaluation, there was 
edema, with tenderness to palpation.  The veteran was 
prescribed Motrin and the assessment was stress edema.  Later 
that same month, the veteran was again treated for stress 
edema of the ankles.  The veteran reported that her right 
ankle was very bad.  On clinical evaluation, there was no 
edema or erythema, but tenderness across the anterior/lateral 
right ankle.  A radiographic study of the right ankle was 
normal.  The examiner's assessment was right ankle stress, 
and the veteran given light duty for two days.  In May 1994, 
the veteran was treated for left knee pain following a 
laceration of her left knee after falling on a rock.  The 
assessment was superficial abrasion of the left knee.  In 
November 1994, the veteran sought treatment for a cut on her 
right ankle after she slipped on some steps and cut the ankle 
on a side rail.  The assessment was superficial injury to the 
ankle.  

In August 1996, the veteran underwent a "Quinquennial" 
medical examination.  No complaints or clinical findings with 
respect to any musculoskeletal disorders were noted.  In 
April 1997, the veteran was medically examined for purposes 
of separation.  In a Report of Medical History, the veteran 
noted that her knees were painful with prolonged standing, 
and that her left knee popped from time to time, although 
there was no finding of real instability.  In addition, she 
complained that her left ankle also became sore with 
standing.  On clinical evaluation, no abnormal findings with 
respect to the musculoskeletal system were noted.  

Thereafter, in May 1997, the veteran submitted to the RO a VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension), in which she filed claims, inter alia, for service 
connection for bilateral knee and ankle disorders, and for 
headaches.  She noted in an accompanying VA Form 21-4138 
(Statement in Support of Claim) that her right and left knee 
were continuously painful, with the left knee giving way and 
popping at any time.  The veteran also reported that her 
ankles were continuously painful, with weakness in her left 
ankle.  With respect to headaches, the veteran reported that 
she experienced severe headaches twice each month, and that 
these headaches restricted her activities.  

In July 1997, the veteran was medically evaluated for VA 
purposes.  During a general examination, with respect to her 
musculoskeletal system, the veteran reported having 
experienced injuries to her left knee and right ankle in 
1994, following which she experienced pain in both her knees 
and ankles with swelling, especially with her ankles.  She 
reported all joints tended to be painful simultaneously and 
this was of a constant nature, aggravated by long standing 
and sitting for which she takes Motrin on a regular basis.  
Clinical evaluation of the veteran's ankles and knees 
revealed no swelling, tenderness, deformity, abnormality or 
apparent dysfunction.  The veteran was reported as being able 
to hop, squat, and bear weight on each leg without evidence 
of knee or ankle pain.  Radiographic studies of the veteran's 
knees and ankles were negative.  The examiner's diagnosis was 
bilateral knee and ankle pain without X-ray evidence of 
disease.  

The veteran subsequently underwent a VA neurological 
examination that same month.  She reported first suffering 
from headaches the previous year, and indicated that nausea 
occupanied the headaches.  The headaches occurred once or 
twice a month, with vomiting occurring about 10 percent of 
the time.  Additionally, the veteran reported that the 
headaches usually lasted six to eight hours and gradually 
stopped, and did not interfere with her work.  Furthermore, 
the examiner noted the veteran's complaints of bilateral knee 
pain with prolonged standing, with the left knee swelling and 
popping.  The veteran also complained of bilateral ankle 
pain, usually coinciding with her knee pain.  On neurological 
evaluation, there were no abnormal findings.  The examiner's 
diagnosis included headaches, muscle tension, neurologically 
negative; as well as knee and ankle pains, questionable 
cause, neurologically negative.  

In November 1997, the veteran submitted a statement (NOD) to 
the RO, in which she noted that she had complained on several 
occasions about her ankles and knees to her ship's medical 
personnel, but had been told that she needed to get used to 
walking on the ship and/or to change the arches in her boots.  
In April 1999, the veteran submitted to the RO a VA Form 9, 
in which she noted that the VA examiner had misquoted her in 
that her headaches had forced her to take off from work on 
several occasions while a civilian.  In addition, the veteran 
reported still suffering from occasional knee pain and 
swelling.  

II.  Analysis

a.  Service Connection

The present appeal arises from original claims for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If she has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999), req. for en banc consid. denied, 
13 Vet.App. 205 (1999) (per curiam).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.

Following a review of the evidence and applicable 
regulations, the Board finds that the veteran has not 
submitted well-grounded claims for service connection for 
bilateral ankle or knee disorders.  In reaching this 
conclusion, we note that during the course of the veteran's 
active service, she was treated for bilateral ankle pain in 
May 1993.  There were findings of tenderness and edema, and 
she was diagnosed with right ankle stress.  During a 
separation examination, the veteran complained of ankle and 
knee pain with prolonged standing.  On clinical evaluation, 
no abnormal findings with respect to the musculoskeletal 
system were noted.  On VA examination in July 1997, the 
examiner diagnosed the veteran as having both bilateral ankle 
and knee pain of questionable cause, without evidence of 
disease.  

The Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West,  13 
Vet.App. 282, 285 (1999).  In this instance, while the 
veteran has complained of pain in both her ankles and knees, 
and has been diagnosed as having such, she has not been found 
to suffer from any underlying condition or disability.  As 
noted during both her separation medical examination in 
service and post-service VA examination, no abnormalities of 
the veteran's ankles or knees were identified.  Thus, given 
the lack of any discernable disability associated with the 
veteran's complaints of pain, the Board finds the veteran has 
not submitted well-grounded claims for service connection.  

Therefore, under the circumstances described above, the Board 
finds the veteran does not satisfy the threshold requirement 
for a well-grounded claim as set forth by the Court in 
Caluza, above; there has not been a showing of a medical 
diagnosis of a current condition or disability, and, in the 
absence of that element, the nexus issue does not even arise.  
As the Court has noted elsewhere, "in the absence of proof 
of a present disability, there can be no valid claim." 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Since the 
medical evidence does not currently show the presence of 
bilateral ankle or knee disabilities, the Board concludes 
that the veteran has not met the initial burden of presenting 
evidence of well-grounded claims for service connection for 
those claimed disabilities, as imposed by 38 U.S.C.A. 
§ 5107(a).

The Board has also considered the veteran's claims under 
38 C.F.R. § 3.303(b), with respect to both chronicity and 
continuity of a disorder in service and post-service.  
However, as noted above, the veteran was not diagnosed with 
any chronic disorder in service as to her ankles or knees, 
and has not been diagnosed with any post-service ankle or 
knee disorder.  As such, this section does not apply to the 
veteran's claims.  

The veteran has been very specific in asserting that she 
suffers from bilateral ankle and knee disorders, and that 
they are related to service.  While the Board does not doubt 
the sincerity of the veteran's contentions in this regard, 
any decision as to the existence of a disability and its 
medical causation must be based upon competent medical 
testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran has bilateral ankle or knee 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, Montgomery v. 
Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting her own testimony or contentions, because, as a 
lay person, she is not competent to offer medical opinions.  
See, e.g., Voerth v. West, 13 Vet. App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Bostain v. West, 11 Vet.App. 124, 
127 (1998), citing Espiritu, supra.  See also Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. 
West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen her 
claims for bilateral ankle and knee disorders, regardless of 
the fact that she currently is not shown to be suffering from 
disabilities that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability or disabilities, and that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.

In the absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for bilateral ankle and knee disorders must be 
denied.  See Epps v. Gober, supra.

b.  Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that she has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that her service-connected headaches 
are more severe than previously evaluated.  See Jackson v. 
West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The United States Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

The RO has assigned a noncompensable evaluation for the 
veteran's headaches, in accordance with the criteria set 
forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8100.  Under DC 8100, "Migraine," very frequent 
and completely prostrating and prolonged attacks productive 
of severe economic inadaptability warrant assignment of a 50 
percent evaluation.  Where there are characteristic 
prostrating attacks occurring on an average of once a month 
over several months, a 30 percent evaluation is warranted.  
Where there are characteristic prostrating attacks averaging 
one in two months over several months, a 10 percent 
evaluation is warranted.  Where attacks are less frequent, a 
zero percent evaluation is warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).  

A longitudinal review of the clinical evidence reveals that 
during a VA neurological evaluation in July 1997, the veteran 
complained of headaches, which included nausea, and reached a 
peak over several hours.  The veteran reported vomiting on 
about 10 percent of the occasions, with the headaches 
recurring once or twice a month.  In addition, the veteran 
has also reported that her headaches, on occasion, have 
interfered with her ability to work.  Because the veteran's 
contentions relate to symptoms that are readily observable, 
and because these contentions are centered upon matters 
within the knowledge and personal observations of the 
veteran, such contentions are competent to show that the 
veteran suffered from these symptoms.  In this respect, the 
Board notes that such evidence tends to provide competent 
evidence of the current level of the veteran's symptoms.  See 
Bruce v. West, 11 Vet.App. 405, 411 (1998); Falzone v. Brown, 
8 Vet.App. 398, 403 (1995).  

Thus, based upon the claimed frequency and duration of the 
veteran's headaches, although not clinically demonstrated as 
prostrating; and her report of headaches occasionally 
interfering with her ability to work, the Board finds a 
balance of positive and negative evidence as to the severity 
of the veteran's headache disability.  Under the reasonable 
doubt doctrine, where there is an approximate balance of 
positive and negative evidence on the merits of the claim, 
the benefit of the doubt shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Since 
reasonable doubt as to the degree of disability shall be 
resolved in favor of the veteran, the Board finds an 
increased evaluation to 10 percent for the veteran's service-
connected headaches is warranted.  

However, the Board finds that the current evidence of record 
does not demonstrate that the veteran experiences headaches 
of such severity or frequency consistent with a higher 
disability evaluation.  In this regard, the Board notes that 
there is no medical evidence which documents any ongoing 
treatment or prescribed medication specific to the treatment 
of severe and/or prostrating headaches.  Accordingly, the 
Board finds that a 30 percent disability rating under 
Diagnostic Code 8100 is not warranted.  

Finally, having determined that a compensable rating is 
warranted prospectively, the Board is aware that no issue as 
to the effective date for a disability rating has been 
developed on appeal at this time, and that such a 
determination is generally reserved for the RO, in the first 
instance.  However, as discussed above, judicial precedent 
has made it necessary for the Board to assess the record, in 
a case such as this, to ascertain whether the evidence would 
support a higher rating during an earlier stage of this 
claim, under the Fenderson precedent.  The law governing 
effective dates in claims for increased ratings, at 
38 U.S.C.A. § 5110(a), provides that "an award . . . shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
The implementing regulation, 38 C.F.R. § 3.400, specifies, at 
subsection (a), "[o]n basis of facts found" and, at 
subsection (o), "date of receipt of claim or date 
entitlement arose, whichever is later."

In this regard, the Board has considered all the evidence of 
record with respect to the veteran's claim.  The Board is 
cognizant that the grant of an increase to 10 percent has 
been granted through the exercise of the reasonable 
doubt/benefit of the doubt doctrine.  The veteran's 
contentions have been found to be credible and persuasive, 
and warrant with the entire record, an increase to 10 
percent.

In view of the foregoing, the Board is of the opinion that 
the evidence of record supports a finding that the veteran's 
headaches met the criteria for a 10 percent evaluation on and 
after April 29, 1999, the date that the veteran's Form 9 was 
received by the RO.  In this respect, the Form 9 documents 
the veteran's contentions that her headaches interfered with 
her ability to work.  Otherwise, the record does not 
document, as noted above, the veteran receiving any 
prescribed medication or ongoing treatment for her headaches.  
Thus, the medical evidence prior to this date does not 
support an increased rating.  Thus, a 10 percent rating 
should be assigned effective from that date.  See Meeks v. 
West, 12 Vet.App. 352, 354-55 (1999), holding that a "down 
stream" rating need not be made retroactive to the date of 
the award of service connection if the evidence of record 
does not support retroactivity.  

c.  A 10 percent rating under 38 C.F.R. § 3.324

The veteran has been granted service connection for headaches 
as well as alopecia.  As noted above, the Board has awarded a 
10 percent disability rating for the veteran's headaches, and 
she remains in receipt of a noncompensable rating for 
alopecia.  Whenever a veteran is suffering from two or more 
separate permanent service-connected disabilities of such 
character as clearly to interfere with normal employability, 
even though none of the disabilities may be of a compensable 
degree under VA's Schedule for Rating Disabilities, the 
rating agency is authorized to award a 10 percent rating, but 
not in combination with any other rating.  38 C.F.R. § 3.324.  
The Board finds, given that the veteran has been awarded a 10 
percent disability rating for headaches, that she no longer 
is eligible for a 10 percent rating under section 3.324.  
Therefore, a 10 percent rating in accordance with the 
provisions of 38 C.F.R. § 3.324 is not warranted.  


ORDER

1. Entitlement to service connection for a bilateral ankle 
disorder is denied. 

2. Entitlement to service connection for a bilateral knee 
disorder is denied.  

3. A 10 percent evaluation for headaches, effective from 
April 29, 1999, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  


4. Entitlement to a 10 percent rating under 38 C.F.R. § 3.324 
is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

